Exhibit 10.21

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of May 12,
2014, is made by and between AXOGEN CORPORATION, a Delaware corporation
(“AXOGEN” or “Employer”), and LEE ROBERT JOHNSTON, JR. (“Employee”), whose
resident address is 149 NW 166th Terrace, Newberry, Florida 32669 (collectively,
the “Parties”).

 

RECITALS:

 

A.                                    WHEREAS, AXOGEN believes it is in its best
interest to employ Employee, and Employee desires to be employed by AXOGEN; and

 

B.                                    WHEREAS, AXOGEN and Employee desire to set
forth the terms and conditions on which Employee shall be employed by and
perform duties on behalf of AXOGEN.

 

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the Parties to this Agreement, intending to
be legally bound, agree as follows:

 

1.                                      Employment.  AXOGEN hereby employs
Employee, and Employee hereby accepts such employment, all upon the terms and
conditions set forth in this Agreement, including those set forth in the
attached Schedules and Exhibits.

 

(a)                                 Duties of Employee.  The duties of Employee
are set forth on Schedule 1 of this Agreement, which is attached hereto and
incorporated herein by reference.

 

(b)                                 Compensation and Benefits.  The compensation
and benefits to which Employee may be entitled pursuant to this Agreement are
set forth on Schedule 2 of this Agreement, which is attached hereto and
incorporated herein by reference.

 

2.                                      Invention Assignment and Confidentiality
Agreement.  Contemporaneously with the execution and delivery of this Agreement,
Employee shall enter into an Invention Assignment and Confidentiality Agreement
attached hereto as Exhibit “A” to this Agreement (the “Invention and
Confidentiality Agreement”), which shall be incorporated herein by reference.

 

3.                                      Non-Competition Agreement. 
Contemporaneously with the execution and delivery of this Agreement, Employee
shall enter into a Non-Solicitation and Non-Competition Agreement attached
hereto as Exhibit “B” to this Agreement (the “NSNC Agreement”) which shall be
incorporated herein by reference.

 

4.                                      Termination.

 

(a)                                 At-will.  Either AXOGEN or Employee may
terminate this Agreement at any time during the course of Employee’s employment
and for any reason, upon giving written notice to the other party.  Employer
shall have no further liability or obligation to Employee other than to pay for
services rendered through Employee’s last date of employment.  If Employee
elects to terminate this Agreement and provides Employer with any notice period

 

1

--------------------------------------------------------------------------------


 

prior to the date of termination, Employer may elect to terminate this Agreement
immediately thereon and incur no further obligation to Employee other than for
wages worked through the date of termination of this Agreement.  It is the
intention of the Parties that at all times this shall be an at-will employment
relationship during the course of Employee’s employment with Employer.  Nothing
contained in this Agreement shall be deemed or construed to create a contractual
relationship between the Parties for a specific duration of time.

 

(b)                                 Death.  In the event of the death of the
Employee, this Agreement shall terminate on the date of Employee’s death,
without any liability to or upon the Employer other than to pay for services
rendered prior to the date of the Employee’s death.

 

(c)                                  Permanent Disability.  For purposes of this
Agreement, the term “Permanent Disability” shall mean a physical or mental
incapacity of Employee, which renders Employee unable to perform Employee’s
duties pursuant to this Agreement, and which shall continue for ninety (90)
consecutive days or one hundred and eighty (180) days during any twelve month
period.  If AXOGEN or Employee terminates Employee’s employment by reason of
Permanent Disability of Employee, this Agreement shall terminate immediately
upon written notice by AXOGEN to Employee, or the date Employee gives notice to
terminate employment to AXOGEN, without any liability to or upon the Employer
other than to pay for services rendered through the termination date.

 

5.                                      Change in Control.

 

(a)                                 Definition.  For the purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any of the
following events:

 

(i)                                     any “person” (as that term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), who holds less than twenty percent (20%) of the combined
voting power of the securities of AXOGEN or its parent company AxoGen, Inc.
(“INC.”), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of AXOGEN or INC.
representing fifty percent (50%) or more of the combined voting power of the
securities of either AXOGEN or INC. then outstanding; or

 

(ii)                                  during any period of twenty-four (24)
consecutive months, individuals, who, at the beginning of such period constitute
all members of the Board of Directors of INC. (the “Board”) and cease, for any
reason, to constitute at least a majority of the Board, unless the election of
each director who was not a director at the beginning of the period was either
nominated for election by, or approved by a vote of, at least two-thirds of the
directors then still in office who were directors at the beginning of the
period; or

 

(iii)                               AXOGEN or INC. consolidates or merges with
another company, and AXOGEN or INC. is not the continuing or surviving
corporation, provided, however, that any consolidation or merger whereby INC.
continues as the majority holder of AXOGEN securities or a merger or
consolidation of AXOGEN and INC. will not constitute a Change in Control; or

 

(iv)                              shares of AXOGEN’s or INC.’s common stock are
converted into cash, securities, or other property, other than by a merger of
AXOGEN or INC.,

 

2

--------------------------------------------------------------------------------


 

pursuant to Section 5(a)(iii), in which the holders of AXOGEN’s or INC.’s common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation as immediately after the merger; or

 

(v)                                 AXOGEN or INC. sells, leases, exchanges, or
otherwise transfers all, or substantially all, of its assets (in one transaction
or in a series of related transactions), provided, however, that any such
transaction related to AXOGEN whereby INC. continues as the majority holder of
AXOGEN securities or INC. is the sole other party to the transaction, will not
constitute a Change in Control; or

 

(vi)                              the holders of AXOGEN’s or INC.’s stock
approve a plan or proposal for the liquidation or dissolution of AXOGEN or INC.

 

(b)                                 Severance.

 

(i)                                     Termination in Connection with a Change
of Control.  In the event of Employee’s termination of employment by AXOGEN
without Substantial Cause (as defined below) upon or within one hundred and
eighty (180) days following a Change in Control or by Employee for Good Reason
(as defined below), Employee will be entitled to a severance payment consisting
of twelve (12) months of Employee’s base salary, an amount equal to any bonuses
paid to Employee during the twelve (12) month period prior to Employee’s
termination of employment.  For purposes of this Agreement, “Substantial Cause”
means: (A) the commission by Employee of any act of fraud, theft, or
embezzlement; (B) any material breach by Employee of this Agreement, provided
that AXOGEN shall have first delivered to Employee written notice of the alleged
breach, specifying the exact nature of the breach in detail, and provided,
further, that Employee shall have failed to cure or substantially mitigate such
breach within ten (10) days after receiving such written notice; (C) commission
or conviction of any felony, or of any misdemeanor involving moral turpitude, or
entry of a plea of guilty or nolo contendere to any felony or misdemeanor;
(D) material failure to adhere to AXOGEN’s corporate codes, policies or
procedures which have been adopted in good faith for a valid business purpose as
in effect from time to time; or (E) failure to perform substantially the
material duties of Employee’s management position in a competent manner (after
notice and opportunity to cure within fifteen days, except in cases where cure
would necessarily take longer than fifteen days, in which case, all possible
steps toward effecting such cure must be taken by executive within the fifteen
day period and completion of such cure diligently completed within no more than
60 days).  For purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation from employment upon or within ninety (90) days following a Change
of Control, if AXOGEN or INC. is not the surviving entity, provided that
Substantial Cause for termination of Employee’s employment does not exist at the
time of such resignation and the resignation is the result of the occurrence of
any one or more of the following:

 

a)                                     the assignment to Employee of any duties
inconsistent in any respect with his/her position (including status, offices,
titles, and reporting requirements), authorities, duties, or other
responsibilities as in effect immediately prior to the Change in Control of the
Company or any

 

3

--------------------------------------------------------------------------------


 

other action of the Company which results in a diminishment in such position,
authority, duties, or responsibilities, other than an insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by Employee;

 

b)                                     a reduction by AXOGEN in Employee’s base
salary as in effect on the date hereof and as the same shall be increased from
time to time hereafter;

 

c)                                      the failure by AXOGEN to (A) continue in
effect any material compensation or benefit plan, program, policy or practice in
which Employee was participating at the time of the Change in Control of the
Company or (B) provide Employee with compensation and benefits at least equal
(in terms of benefit levels and/or reward opportunities) to those provided for
under each employee benefit plan, program, policy and practice as in effect
immediately prior to the Change in Control of the Company (or as in effect
following the Change in Control of the Company, if greater; or

 

d)                                     Employee is required to perform a
substantial portion of his duties at a facility which is more than 50 miles from
the facility for which Employee performed a substantial portion of his duties
immediately prior to the Change of Control.

 

(ii)                                  Termination not in Connection with a
Change of Control.  In the event of Employee’s termination of employment by
AXOGEN without Substantial Cause prior to a Change of Control, Employee shall be
entitled to a severance payment consisting of (A) twelve (12) months of
Employee’s base salary; and (B) an amount equal to any bonuses paid to Employee
during the twelve (12) month period prior to Employee’s termination of
employment.

 

(c)                                  Payment of Severance.  Payment of any
severance for Employee will be made in a lump sum on the first payroll date
following the 60th day following the date of Employee’s termination of
employment.  Notwithstanding the foregoing, if the Employee is a “specified
employee” on Employee’s termination date, the postponement provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
described in Section 8(n) below, shall apply, if applicable.

 

7.                                      Surrender of Records and all Company
Property.  Upon the termination of Employee’s employment for any reason, whether
by AXOGEN or Employee, Employee agrees to return to AXOGEN, in good condition,
(i) any and all equipment belonging to AXOGEN including, without limitation,
computers, cell phones, and personal digital assistants, and (ii) any and all
data, computer files, customer lists and contact information, documents and
other materials in Employee’s possession, or removed by Employee from AXOGEN’s
premises, whether now in Employee’s possession or not, which materials were
obtained in connection with Employee’s employment with AXOGEN, including any and
all copies (whether complete or partial) and extracts thereof, and (iii) any and
all other company property or Confidential Information and materials as they are
defined in Employee’s Invention Assignment and Confidentiality Agreement, in the
Employee’s control or possession.

 

4

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous Provisions.

 

(a).                              Amendments to this Agreement only in Writing. 
The provisions of this Agreement and the attached Schedules and Exhibits shall
only be amended, supplemented, or waived by a written agreement executed by both
a duly authorized officer of AXOGEN and Employee.

 

(b).                              Assignments.  Employee shall not assign
Employee’s rights and/or obligations pursuant to this Agreement or the attached
Schedules and Exhibits.  AXOGEN may assign its rights and/or obligations
pursuant to this Agreement and the attached Schedules and Exhibits at any time
without prior notice to Employee.  In the event of a Change of Control in which
AXOGEN or INC. is not the surviving entity, any reference to AXOGEN or INC.
shall be deemed to refer to the surviving entity.

 

(c).                               Binding Effect.  All of the terms and
provisions of this Agreement and the attached Schedules and Exhibits, whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective administrators, executors, legal
representatives, heirs, successors and permitted assigns.

 

(d).                              The Provisions of this Agreement are
Severable.  If any part of this Agreement, or any of the Schedules or Exhibits
entered into pursuant to this Agreement, is contrary to, prohibited by, or
deemed invalid under any applicable law or regulation, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder of this Agreement and its Schedules and Exhibits
shall not be so invalidated, and shall be given full force and effect so far as
possible.

 

(e).                               Survival.  Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 1 through 8 shall survive
and remain in effect beyond the execution and delivery of this Agreement in
accordance with their respective terms of duration.

 

(f).                                Waivers.  The failure or delay of AXOGEN at
any time to require performance by Employee of any provision of this Agreement
or the attached Schedules and Exhibits, even if known, shall not affect the
right of AXOGEN to require performance of that provision or to exercise any
right, power or remedy pursuant to this Agreement or the attached Schedules and
Exhibits.  Any waiver by AXOGEN of any breach of any provision of this Agreement
or the attached Schedules and Exhibits shall not be construed as a waiver of any
continuing or succeeding breach of such provision, a waiver of the provision
itself, or a waiver of any right, power or remedy pursuant to this Agreement or
the attached Schedules and Exhibits.

 

(g).                               Notices.  All notices, requests, consents and
other communications required or permitted under this Agreement shall be in
writing and shall be (i) hand-delivered by messenger or courier service;
(ii) sent by an overnight-mail service (e.g. FedX or UPS); or (iii) mailed
(airmail, if international) by registered or certified mail (postage prepaid),
return receipt requested, and addressed to:

 

5

--------------------------------------------------------------------------------


 

If to Employee:

 

Employee’s most current address on file with AXOGEN.

 

If to AXOGEN:

With a copy to:

 

 

AXOGEN Corporation

AXOGEN Corporation

13631 Progress Blvd., Ste. 400

13631 Progress Blvd., Ste. 400

Alachua, FL 32615

Alachua, FL 32615

Attn: CEO

Attn: Human Resources

 

or to such other address as any party may designate by written notice complying
with the terms of this section. Each such notice shall be deemed delivered
(a) on the date delivered, if by personal delivery, or (b) on the date upon
which the return receipt is signed, delivery is refused, or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

 

(h).                              Governing Law.  This Agreement and the
attached Schedules and Exhibits and all transactions contemplated by this
Agreement or the attached Schedules and Exhibits shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Florida, without regard to principles of conflicts of laws.

 

(i).                                  Jurisdiction and Venue.  The Parties
acknowledge that a substantial portion of negotiations, anticipated performance
and execution of this Agreement and the attached Schedules and Exhibits
occurred, or shall occur, in Alachua County, Florida, and the Parties
irrevocably and unconditionally (a) agree that any suit, action or legal
proceeding arising out of, or relating to, this Agreement or the attached
Schedules and Exhibits shall be brought in the courts of record of the State of
Florida in Alachua County, or the United States District Court, Northern
District of Florida, Gainesville Division; (b) consent to the jurisdiction of
each such court in any such suit, action or proceeding; (c) waive any objection
which they may have to the laying of venue of any such suit, action or
proceeding in any of such courts; and (d) agree that service of any court paper
may be effected on such party by mail, as provided in this Agreement, or in such
other manner as may be provided under applicable laws or court rules in said
state.

 

(j).                                 Remedies Available to Either Party
Cumulative.  No remedy conferred upon any party pursuant to this Agreement (or
the attached Schedules and Exhibits) is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given pursuant to this Agreement (or the attached
Schedules and Exhibits) now or hereafter existing at law or in equity or by
statute or otherwise.  No single or partial exercise by any party of any right,
power or remedy pursuant to this Agreement (or the attached Schedules and
Exhibits) shall preclude any other or further exercise of such right, power or
remedy.

 

(k).                              Entire Agreement.  This Agreement and the
attached Schedules and Exhibits represents the entire understanding and
agreement between the Parties with respect to the subject matter contained
herein and supersedes all other negotiations, understandings and representations
(if any) made by and between the Parties.

 

(l).                                  Section and Paragraph Headings. 
Section and paragraph headings used throughout this Agreement and the attached
Schedules and Exhibits are for convenience of

 

6

--------------------------------------------------------------------------------


 

reference only and in no way define, limit or describe the scope or intent of
this Agreement or the attached Schedules and Exhibits.

 

(m).                          Preparation of Agreement.  This Agreement shall
not be construed more strongly against any party regardless of who is
responsible for its preparation.  The Parties acknowledge that each party
contributed to its negotiations and is equally responsible for its preparation.

 

(n).                              Section 409A of the Code.  Notwithstanding any
provision of this Agreement to the contrary, this Agreement is intended to meet
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) to the extent applicable, the Parties intend to administer
this Agreement in a manner that is consistent with those requirements or an
exception thereto, and this Agreement shall be construed and interpreted in
accordance with such intent.  Any payments that are considered deferred
compensation under Section 409A of the Code and that are paid to a “specified
employee” (as defined in Section 409A of the Code) upon separation from service
shall be subject to a six (6) month delay, if required by Section 409A of the
Code.  If required by Section 409A of the Code, any amounts otherwise payable
during the six (6) month period that commences on and follows the Employee’s
termination date shall be paid in one lump sum amount on the first payroll date
following the six (6) month period following the Employee date of termination
(or within thirty (30) days of the Employee’s death, if earlier).  For purposes
of Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code).  Each
payment made under this Agreement shall be treated as a separate payment.  In no
event shall the Employee, directly or indirectly, designate the calendar year of
a payment.  All reimbursements under this Agreement shall be provided in a
manner that complies with Section 409A of the Code, if applicable.  If required
by regulations or other guidance issued under Section 409A of the Code or a
court of competent jurisdiction, the provisions regarding payments hereunder
shall be amended to provide for such payments to be made at the time allowed
under such regulations, guidance or authority that most closely achieves the
intent of this Agreement.

 

(o)                                 Liability Insurance. AXOGEN shall cover the
Employee under directors and officers liability insurance both during the term
of this Agreement and for the one year period following the termination of this
Agreement, in the same amount and to the same extent as AXOGEN covers its
officers and directors.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

EMPLOYEE AND AXOGEN have executed this Agreement as of the 12th day of May 2014.

 

 

 

AXOGEN Corporation

 

 

 

/s/ Karen Zaderej

 

Name:  Karen Zaderej

 

Title:  CEO

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Robert Johnston, Jr.

 

Name :Lee Robert Johnston, Jr.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE AND EXHIBIT LIST

 

Schedule 1 -

Duties of Employee

Schedule 2 -

Compensation and Benefits

Exhibit A -

Invention Assignment and Confidentiality Agreement

Exhibit B -

Non-Solicitation and Non-Competition Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1

DUTIES OF EMPLOYEE

 

The duties of Employee with AXOGEN Corporation (“AXOGEN” or “Employer”) are as
follows:

 

1.                                      Employee’s Title:  AXOGEN hereby employs
Employee as Chief Financial Officer, which title may change at AXOGEN’s
discretion.

 

2.                                      Employee’s Duties:  During employment
with AXOGEN, Employee’s duties will include, without limitation, the following:

 

(a)                                 Description of Duties.  Employee shall
perform all duties in connection with Employee’s position, or as otherwise
designated by AXOGEN, including, without limitation, the following duties:

 

Provide both operational and programmatic support to AXOGEN and INC. Supervise
the finance unit and act as chief financial spokesperson for AXOGEN and INC.
Directly assist on all strategic and tactical matters as they relate to budget
management, cost benefit analysis, forecasting needs, financial statements and
the securing of new funding or restructuring of current financing facilities. 
As a member of the senior management team, be involved in strategic planning,
evaluation, and professional development initiatives.

 

(b)                                 Report to AXOGEN Designated Manager. 
Employee shall report to the CEO of AXOGEN.

 

(c)                                  Compliance With Employee Policies and
Procedures.  Employee shall comply with all AXOGEN policies and procedures for
employees as such policies and procedures may exist from time to time.

 

(d)                                 No Other Business Activities.

 

(i)                                     Employee shall devote Employee’s entire
professional time, energy and skill to the performance of Employee’s duties
pursuant to the Agreement, the service of AXOGEN, and promotion of AXOGEN’s
interests.  The Parties agree that Employee may not during Employee’s
employment, except as permitted in writing by AXOGEN, be engaged in any other
business activity, whether or not such activity is pursued for gain, profit, or
other pecuniary advantage including, without limitation, management or
management consulting activities.

 

(ii)                                  Notwithstanding the preceding subsection,
Employee may invest Employee’s personal assets in businesses or real estate that
are not in competition with AXOGEN where the form or manner of such investment
will not require services on the part of Employee, and in which Employee’s
participation is solely that of a passive investor.

 

(e)                                  Compliance with AXOGEN’s Rules and
Regulations.  Employee agrees to abide by all rules and regulations established
from time to time by AXOGEN.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2

COMPENSATION AND BENEFITS

 

Subject to the terms and conditions of the Executive Employment Agreement (the
“Agreement”), Employee may be entitled to receive from AXOGEN Corporation
(“AXOGEN” or “Employer”) the following compensation and benefits:

 

1.                                      Base Salary.

 

(a)                                 Amount.  Employee’s salary during employment
with AXOGEN will be at the rate of $275,000 (Two Hundred SeventyFive Thousand
Dollars) annually, (the “Base Salary”) effective upon execution and delivery of
the Agreement and Employee’s first day of employment with AXOGEN.

 

(b)                                 Payment.  The Base Salary shall be payable
in accordance with the existing payroll practices of AXOGEN, which practices may
be changed by AXOGEN from time to time at its sole discretion.  The Base Salary
shall be subject to all appropriate withholding taxes.

 

(c)                                  Review of Base Salary.  The Base Salary
shall be reviewed by AXOGEN on an annual basis; however AXOGEN reserves the
right to increase or decrease the Base Salary at any time during the employment
relationship in its sole discretion.

 

(d)                                 Additional Compensation.  In addition to the
Base Salary, Employee may also be eligible to receive stock options, benefits,
paid sick, personal & vacation (“SPV”) and paid holidays during Employee’s
Employment.  In this regard:

 

(i) EMPLOYEE will be eligible for a cash bonus in fiscal year 2014 pursuant to
the terms of the executive bonus plan implemented by the Compensation Committee
of INC.  In this regard, EMPLOYEE’s target rate will be set at 40% of EMPLOYEE’s
base salary paid in 2014.

 

(ii) Employee will be entitled to 3 weeks SPV prorated for the first year of
employment and 3 weeks per year thereafter.

 

2.                                      Business Expenses and Reimbursements. 
Employee shall be eligible for reimbursement by AXOGEN in accordance with
AXOGEN’s normal reimbursement practices for ordinary and necessary business
expenses incurred by Employee in the performance of Employee’s duties for
AXOGEN, so long as Employee timely submits to AXOGEN accurate invoices and
receipts of all expenses submitted for reimbursement pursuant to this section.

 

3.                                      Benefits.  Employee will be permitted to
participate in such benefit plans of AXOGEN that may be in effect from time to
time, to the extent Employee is eligible under the terms of those plans. Nothing
herein shall be construed to require AXOGEN to institute or continue any
particular plan or benefit.  AXOGEN reserves the right to add, change, or
eliminate any benefits at any time at its sole discretion.

 

4.                                      Vacations and Holidays.  Employee will
be entitled to paid vacation and holidays in accordance with the vacation and
holiday policies of AXOGEN in effect for its employees from time to time. 
Vacation must be taken by Employee at such time or times as approved by AXOGEN.

 

3

--------------------------------------------------------------------------------


 

5.                                      Bonus.

 

(a)                                 Calculation. During the Employment Period,
Employee may receive a bonus based on an AXOGEN bonus plan, as determined by
AXOGEN in its sole discretion.

 

(b)                                 Payment.  The Bonus if paid shall be paid in
accordance with, and subject to, the normal payroll policies of AXOGEN with
respect to similar forms of compensation, including, without limitation, being
subject to all appropriate withholding taxes.

 

6.                                      Compensation Review.  AXOGEN shall, from
time to time, but no less frequently than annually, review Employee’s
compensation (including benefits) and may, in its sole discretion, increase, or
decrease, or eliminate any or all of the benefits.  Any such increase or
decrease in the compensation package shall be valid only if in writing, executed
by a duly authorized officer of AXOGEN, and such writing shall constitute an
amendment to this Paragraph 6 (and to the Agreement and any applicable Schedules
or Exhibits) solely as to the benefits, without waiver or modification of any
other terms, conditions or provisions of the Agreement.

 

7.                                      No Other Compensation.  Employee agrees
that the compensation and benefits set forth in the Agreement and this Schedule
2 are the sole and exclusive compensation and benefits to which Employee is
entitled pursuant to the Agreement and this Schedule 2, and that Employee shall
have no rights to receive any other compensation or benefits of any nature from
AXOGEN.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A OF EMPLOYMENT AGREEMENT

INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

 

THIS INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT (the “Invention and
Confidentiality Agreement”) is entered into as of the date first written below,
by and between AXOGEN Corporation (“AXOGEN” or “Employer”) and the undersigned
AXOGEN employee, (“Employee”) for and in consideration of Employee’s continued
employment by AXOGEN and the compensation that Employee shall receive during
Employee’s employment, the Parties agree as follows:

 

1.                                      Employee’s Covenants, Representations
and Warranties.  Both during and after the termination of Employee’s employment
by AXOGEN for any reason or for no reason:

 

A.                                    Non-Disclosure.  Employee shall not
disclose to anyone outside AXOGEN any Confidential Information.  “Confidential
Information” shall include, without limitation,

 

(i)                                     all information, which has not been made
publicly available by AXOGEN or the third-party owner of such information, which
was developed by AXOGEN, any of AXOGEN’s employees or independent contractors,
or was developed for AXOGEN, including but not limited to Developments (as
defined below in Section 3), technical data, specifications, designs, programs,
software, hardware, concepts, discoveries, copyrights, improvements, product
plans, research and development, , personnel information, contents of manuals,
financial information, customer lists, leads, marketing programs, testing
programs, and/or other written materials;

 

(ii)                                  all documents marked as confidential
and/or containing such information; and/or

 

(iii)                               all information AXOGEN has acquired or
received from a third party in confidence.

 

B.                                    Use of Confidential Information.  Employee
shall use Confidential Information only for AXOGEN’s business purposes.

 

C.                                    Confidential Information and Materials
Furnished by AXOGEN.  Employee agrees that the Confidential Information and any
other materials furnished by AXOGEN to Employee, (i) are proprietary to AXOGEN
and contain specialized and unique information not obtainable from ordinary
sources, (ii) have been created by AXOGEN at considerable time and expense, and
(iii) shall remain, at all times, the exclusive and sole property of AXOGEN.

 

D.                                    Use of Third-Party Information.  Employee
shall not disclose to AXOGEN, use in AXOGEN’s business, or cause AXOGEN to use
any information or material which is confidential to any third party unless
AXOGEN has a written agreement with the third party allowing AXOGEN to receive
and use the confidential information or materials.

 

E.                                     Use of Copyrights.  Employee will not
incorporate into Employee’s work any material that is subject to the copyrights
of any third party unless AXOGEN has the right to copy and incorporate such
copyrighted material.

 

F.                                      Trade Secrets.  Employee acknowledges
AXOGEN’s legitimate business interest in protecting its trade secrets and
customer lists and in preventing direct solicitation of

 

1

--------------------------------------------------------------------------------


 

its customers and agrees that any unauthorized use of trade secrets shall be
presumed to be an irreparable injury that may be specifically enjoined.

 

2.                                      Return of Confidential Information and
Materials.  Employee shall, immediately upon AXOGEN’s request, or the
termination of Employee’s employment, for any reason, whether by Employee or
AXOGEN, return to AXOGEN all Confidential Information and other materials
furnished to Employee, and any and all third-party property, and/or copies of
the same, and all documentation, notebooks and notes, reports and any other
materials whether electronic or print media containing or derived from the
Confidential Information and other materials furnished to Employee by AXOGEN.

 

3.                                      Assignment of Rights.  Employee hereby
grants, transfers and assigns and agrees to grant, transfer and assign to AXOGEN
all of Employee’s rights, title and interest, if any, in any and all
Developments, including rights to translation and reproductions in all forms or
formats and the copyrights, patent rights and moral rights to the same, if any,
and agrees that AXOGEN may further perfect AXOGEN’s United States and foreign
rights in, and to any and all, Developments under patents and copyrights. 
“Developments” shall mean any idea, invention, process, design, concept, or
useful article (whether the design is ornamental or otherwise), computer
program, trademark, trade secret, documentation, literary work, audiovisual work
and any other work of authorship, hereafter expressed, made or conceived solely
or jointly by Employee during Employee’s employment, whether or not subject to
patent, copyright or other forms of protection that is:

 

A.                                    related to the actual or anticipated
business, research or development of AXOGEN; and/or

 

B.                                    suggested by or resulting from any task
assigned to Employee or work performed by Employee for or on behalf of AXOGEN.

 

4.                                      Copyrights.  Employee acknowledges that
the copyrights in Developments created by Employee in the scope of Employee’s
employment belong to AXOGEN by operation of law, or may belong to a party
engaged by AXOGEN by operation of law pursuant to a works-for-hire contract
between AXOGEN and such contracted third party.  To the extent the copyrights in
such works may not be owned by AXOGEN or such contracted party by operation of
law, Employee hereby assigns and agrees to assign to AXOGEN or such contracted
party, as the case may be, all copyrights (if any) Employee may have in
Developments.

 

5.                                      Assistance in Obtaining Copyrights and
Patents.  At all times after the date of this Invention Assignment and
Confidentiality Agreement, Employee agrees to assist AXOGEN in obtaining patents
or copyrights on any Developments assigned to AXOGEN that AXOGEN, in its sole
discretion, seeks to patent or copyright.  Employee also agrees to sign all
documents, and do all things necessary to obtain such patents or copyrights, to
further assign them to AXOGEN, and to reasonably protect them and AXOGEN against
infringement by other parties at AXOGEN expense with AXOGEN prior approval.

 

6.                                      Appointment of Attorney-In-Fact. 
Employee irrevocably appoints any AXOGEN-selected designee to act, at all times
hereafter, as Employee’s agent and attorney-in-fact to perform all acts
necessary to obtain patents and/or copyrights as required by this Invention
Assignment and Confidentiality Agreement if Employee (i) refuses to perform
those acts or (ii) is unavailable, within the meaning of the United States
Patent and Copyright laws.  It is

 

2

--------------------------------------------------------------------------------


 

expressly intended by Employee that the foregoing power of attorney is coupled
with an interest.

 

7.                                      Record Keeping.  Employee shall keep
complete, accurate, and authentic information and records of all Developments in
the manner and form reasonably requested by AXOGEN.  Such information and
records, and all copies of the same, shall be the property of AXOGEN as to any
Developments assigned AXOGEN.  Employee agrees to promptly surrender such
information and records at the request of AXOGEN as to any Developments.

 

8.                                      Developments.  In connection with any of
the Developments assigned by this Invention Assignment and Confidentiality
Agreement, Employee hereby agrees:

 

A.                                    to disclose them promptly to AXOGEN;

 

B.                                    at AXOGEN’s request, to execute separate
written assignments to AXOGEN;

 

C.                                    to provide AXOGEN with notice of any
inadvertent disclosure of Confidential Information related to any Development;
and

 

D.                                    to do all things reasonably necessary to
enable AXOGEN to secure patents, register copyrights or obtain any other form of
protection for Developments in the United States and in other countries.  If
Employee fails or is unable to do so, Employee hereby authorizes AXOGEN to act
under power of attorney for Employee to do all things to secure such rights.

 

9.                                      No Designation as Author.  AXOGEN, its
subsidiaries, licensees, successors or assigns, (direct or indirect) is not
required to designate Employee as author of any Developments when such
Developments are distributed publicly or otherwise.  Employee waives and
releases, to the extent permitted by law, all Employee’s rights to such
designation and any rights concerning future modifications of such Developments.

 

10.                               Assignability.  Rights, assignments, and
representations made or granted by Employee in this Invention Assignment and
Confidentiality Agreement are assignable by AXOGEN without notice, and are for
the benefit of AXOGEN’s successors, assigns, and parties contracting with
AXOGEN.

 

11.                               Trade Secrets.  Employee acknowledges that
Employee is aware that a theft of trade secrets of an employer by an employee in
Florida, such as is prohibited by this Invention Assignment and Confidentiality
Agreement, constitutes a criminal violation of Florida Statute 812.081,
punishable as a third-degree felony under Florida Statute 775.082, conviction
for which carries a term of imprisonment not exceeding five (5) years.  Employee
acknowledges AXOGEN will seek vigorous prosecution under Florida Statutes for
any violation thereof arising out of a breach by Employee of any of the material
terms of this Invention Assignment and Confidentiality Agreement.

 

12.                               Advice of Counsel.  Employee acknowledges and
agrees that Employee has read and understands the terms set forth in this
Invention Assignment and Confidentiality Agreement and has been given a
reasonable opportunity to consult with an attorney prior to execution of this
Invention Assignment and Confidentiality Agreement and has either done so, or
knowingly declined to do so.

 

3

--------------------------------------------------------------------------------


 

13.                               Miscellaneous Provisions.

 

A.                                    Further Assurances.  The Parties hereby
agree from time to time to execute and deliver such further and other transfers,
assignments and documents and do all matters and things that may be convenient
or necessary to more effectively and completely carry out the intentions of this
Invention Assignment and Confidentiality Agreement.

 

B.                                    Survival.  All covenants, agreements,
representations and warranties made in this Invention Assignment and
Confidentiality Agreement or otherwise made in writing by any party pursuant to
this Invention Assignment and Confidentiality Agreement shall survive the
execution and delivery of this Invention Assignment and Confidentiality
Agreement and the termination of employment of Employee.

 

C.                                    Injunctive Relief.  Employee acknowledges
that AXOGEN will be irreparably damaged (and damages at law would be an
inadequate remedy) if this Invention Assignment and Confidentiality Agreement is
not specifically enforced.  Therefore, in the event of a breach or threatened
breach by Employee of any provision of this Invention Assignment and
Confidentiality Agreement, AXOGEN shall be entitled, in addition to all other
rights or remedies, to injunctions restraining such breach or threatened breach,
without being required to show any actual damage or to post any bond or other
security.

 

THE PARTIES TO THIS AGREEMENT have executed this Invention Assignment and
Confidentiality Agreement as of the 12th day of May, 2014.

 

 

AXOGEN Corporation

 

 

 

 

 

/s/ Karen Zaderej

 

Name:

Karen Zaderej

 

Title:

CEO

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Robert Johnston, Jr.

 

Print Name: Robert Johnston, Jr.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B TO EMPLOYMENT AGREEMENT

NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

THIS NON-SOLICITATION AND NON-COMPETITION AGREEMENT (the “NSNC Agreement”) is
entered into as of the date written below by and between AXOGEN Corporation
(“AXOGEN” or “Employer”) and the undersigned AXOGEN employee (“Employee”).

 

RECITALS:

 

A.                                    WHEREAS, Employee has agreed to accept
employment with AXOGEN; and

 

B.                                    WHEREAS, the Parties desire to reflect
their agreement as to Employee’s promises regarding Employee’s solicitation and
competition, which have induced AXOGEN to employ Employee.

 

NOW, THEREFORE, in consideration of Employee’s employment with AXOGEN and the
covenants set forth in this Agreement and other good and valuable consideration,
the Parties, intending to be legally bound by this Agreement, agree as follows:

 

1.                                      Non-solicitation.  Employee shall not,
at any time while employed by AXOGEN and for one (1) year after the termination
of Employee’s employment with AXOGEN for any reason whatsoever, or for no
reason, directly or indirectly (by assisting or suggesting to another, or
otherwise) solicit, otherwise attempt to induce or accept the initiative of
another in such regard, alone or by combining or conspiring with any employees,
officers, directors, agents, consultants, representatives, contractors,
suppliers, distributors, customers or other business contacts of AXOGEN to
terminate or modify its position as an employee, officer, director, agent,
consultant, representative, contractor, supplier, distributor, customer or
business contact with AXOGEN or to compete against AXOGEN.

 

2.                                      Non-competition.  Employee shall not, at
any time while employed by AXOGEN and for one (1) years after such termination
of Employee’s employment for any reason whatsoever, or for no reason (the
“No-Compete Period”), directly or indirectly, as owner, officer, director,
employee, agent, lender, broker, investor, consultant or representative of any
corporation or as owner of any interest in, or as an employee, agent,
consultant, partner, independent contractor, affiliate or in any other capacity
whatsoever, or representative of any other form of business association, sole
proprietorship or partnership, conduct or assist in any way any business that
relates to the regeneration of nerves or the treatment of neurological injuries
and defects, or any business that competes directly with AxoGen’s then-current
or planned products or business.

 

3.                                      Non-Interference.  In addition to, and
not in limitation of, the other provisions of this Agreement, or of any other
agreement between Employee and AXOGEN, Employee shall not at any time, in any
manner, interfere with, disturb, disrupt, decrease or otherwise jeopardize the
business of AXOGEN, or give to any person the benefit or advantage of AXOGEN’s
or Corp.’s methods of operation, advertising, publicity, training, business
customers or accounts, or any other information relating or useful to AXOGEN’s
or Corp.’s business.

 

4.                                      Representations and Warranties. 
Employee does hereby represent and warrant to the Employer that:

 

5

--------------------------------------------------------------------------------


 

(i)                                     Employee is not presently employed by,
and/or have any ownership interest, either directly or indirectly, in any entity
or business, and is not presently engaged in any outside business activity in
competition with AXOGEN;

 

(ii)                                  this NSNC Agreement is executed by
Employee to protect the legitimate business interests of the Employer;

 

(iii)                               legitimate business interests of the
Employer to be protected by this NSNC Agreement include, without limitation, the
protection of:

 

a.                                      valuable trade secrets of the Employer;

b.                                      the customer and vendor base of the
Employer;

c.                                       confidential customer and vendor
information belonging to the Employer;

d.                                      substantial business relationships
between the Employer and its existing and prospective customers and vendors;

e.                                       goodwill associated with the
specialized expertise of Employer; and

f.                                        specialized training undertaken by the
Employer and its employees.

 

(iv)                              the other covenants and restrictions of this
NSNC Agreement are appropriate and reasonable in all respects in light of the
legitimate business interests of the Employer to be protected.

 

(v)                                 the Employer and Employee have considered
the public’s health, safety and welfare, and that nothing contained in this NSNC
Agreement will adversely affect the public’s health, safety or welfare.

 

(vi)                              the execution and delivery of this NSNC
Agreement, and the restrictions contained herein, the performance by Employee of
the covenants and agreements contained herein, and the enforcement by the
Employer of the provisions contained herein, will cause no undue hardship on
Employee.

 

5.                                      Other Restrictions.  In consideration of
Employer’s agreement to employ, or to continue the employment of, Employee, and
in accordance with the terms and conditions of this NSNC Agreement, the Employee
hereby agrees as follows:

 

(i)                                     The restrictions on employment contained
above are essential elements of this NSNC Agreement, and that, but for the
agreement of Employee to comply with such restrictions, the Employer would not
have entered into the NSNC Agreement or the Agreement.  The restrictions
contained within this NSNC Agreement are reasonably necessary to protect the
legitimate business interests of the Employer.  The restrictions assist in
assuring the continuity and growth of the Employer in the achievement of its
goals and objectives.  The legitimate business interests justifying the
restrictions include, but are not limited to, trade secrets, valuable business
information or professional information that otherwise do not qualify as trade
secrets, substantial relationships with prospective and existing customers and
vendors, or goodwill associated with the name of the Employer.

 

6

--------------------------------------------------------------------------------


 

6.                                      Remedies for Breach.  Employee
acknowledges and agrees that, in the event of a breach or threatened breach of
any of the provisions of this NSNC Agreement, the Employer would suffer
irreparable harm for which monetary damages would be inadequate.  Accordingly,
in addition to any other remedies available, at law or in equity, in the event
of a breach or threatened breach by Employee of such provisions, the Employer
will be entitled to equitable relief in the form of an injunction against such
breach, both preliminary and permanent, without the requirement to post a bond
or other security or to prove irreparable injury or inadequate remedy at law,
specific performance or other appropriate relief.

 

7.                                      Tolling.  In the event that the Employer
shall file a lawsuit in any court of competent jurisdiction alleging a breach of
any of Employee’s obligations under this NSNC Agreement, then any time period
set forth in this NSNC Agreement, including the time periods set forth above,
shall be deemed tolled as of the time such lawsuit is filed and shall remain
tolled until such dispute finally is resolved either by written settlement
agreement resolving all claims raised in such lawsuit or by entry of a final
judgment in such lawsuit, including the final resolution of any post-judgment
appellate proceedings.

 

8.                                      Assignment.  This NSNC Agreement and all
rights and benefits hereunder are personal to Employee, and neither this NSNC
Agreement, nor any right or interest herein of Employee shall be voluntarily or
involuntarily sold, transferred or assigned by Employee; provided, however, that
the Employer may assign its rights, duties and obligations hereunder without the
prior written consent of Employee.

 

9.                                      Severability.  In the event any
provision of this NSNC Agreement is held illegal or invalid, the remaining
provisions of this NSNC Agreement and the Agreement shall not be affected
thereby.  If any of the restrictions contained in this NSNC Agreement or any
part thereof is held to be unenforceable, the Parties agree that the court
making such determination will have the power to reform the provisions of this
NSNC Agreement to the extent permitted by applicable law.

 

10.                               No Defense to Enforcement.  The existence of
any claim or cause of action by Employee against AXOGEN predicated on the
Agreement herein, shall not constitute a defense to the enforcement by AXOGEN of
this NSNC Agreement.

 

THE PARTIES TO THIS AGREEMENT have executed this Agreement as of the 12th day of
May, 2014.

 

 

AXOGEN Corporation

 

 

 

/s/ Karen Zaderej

 

Name:

Karen Zaderej

 

Title:

CEO

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Robert Johnston, Jr.

 

Print Name: Robert Johnston, Jr.

 

7

--------------------------------------------------------------------------------